BLD-281                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-2001
                                       ___________

                    MARY VALESTINE MILLER TURNER, M.ED,
                                                Appellant

                                             v.

    PRINCE GEORGE'S COUNTY PUBLIC SCHOOLS; MR. ROBERT GASKINS,
         CHIEF OF HUMAN RESOURCES; MRS. DELFREIDA HUDSON
                  ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civil No. 2-16-cv-04524)
                       District Judge: Honorable Gerald J. Pappert
                      ____________________________________

                  Submitted on Appellees’ Motion for Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 15, 2017

          Before: AMBRO, GREENAWAY, Jr., and SCIRICA, Circuit Judges

                             (Opinion filed: August 8, 2017)
                                       _________

                                        OPINION*
                                        _________


PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Mary Valestine Miller Turner (Turner) appeals pro se from the District Court’s

order dismissing her complaint for lack of personal jurisdiction. As the appeal does not

present a substantial question, we will grant the Appellees’ motion for summary action.

                                             I.

       Turner, a Pennsylvania resident, initiated this action in 2016 against the Prince

George’s County Public Schools, and several of its officials, after her employment was

terminated in 2013. She acknowledged in her complaint that all Defendants were

residents of Maryland1 and that all events giving rise to her action occurred in Maryland.

She also served the Defendants in Maryland.

       Early in the litigation, the Defendants filed a motion to dismiss under Federal Rule

of Civil Procedure 12(b)(2), arguing that they lacked the requisite minimal contacts with

Pennsylvania for the District Court to exercise personal jurisdiction over them.2 The

District Court granted the motion after Turner failed to respond for nearly five months. It

dismissed her complaint without prejudice, concluding that she failed “to produce any

competent evidence to support personal jurisdiction,” and that “exercising personal

jurisdiction would run afoul of Pennsylvania’s long-arm statute.” Turner timely filed a

notice of appeal, and, in conjunction with her notice, submitted a brief arguing that she



1
  The Prince George’s County Public Schools System is a large public school district
located in Prince George’s County, Maryland.
2
  Defendants submitted affidavits in connection with the motion to dismiss, stating that
they are Maryland residents, were served outside of Pennsylvania, and did not consent to
personal jurisdiction by Pennsylvania courts.
                                             2
had, indeed, submitted sufficient evidence to establish personal jurisdiction. About a

month later, Appellees filed this motion for summary action.

                                             II.

       We have jurisdiction under 28 U.S.C. § 1291,3 and “review a district court’s

decision that it possesses or lacks personal jurisdiction de novo.” Telcordia Tech Inc. v.

Telkom SA Ltd., 458 F.3d 172, 176 (3d Cir. 2006). We may summarily affirm the

District Court where “it clearly appears that no substantial question is presented or that

subsequent precedent or a change in circumstances warrants such action.” 3d Cir. I.O.P.

10.6 (2015).

       Federal Rule of Civil Procedure 4(e) authorizes federal courts to exercise

“personal jurisdiction over non-resident defendants to the extent permissible under the

law of the state where the district court sits,” Pennzoil Prods. Co. v. Colelli & Assocs.,

Inc., 149 F.3d 197, 200 (3d Cir. 1998), Pennsylvania in this instance. And

Pennsylvania’s long-arm statute permits courts to exercise personal jurisdiction over

nonresident defendants “to the fullest extent allowed under the Constitution of the United

States” and “based on the most minimum contact with this Commonwealth allowed under

the Constitution.” 42 Pa. Cons. Stat. § 5322(b). The Due Process Clause of the

3
  We conclude that the District Court’s dismissal without prejudice is a final order under
§ 1291 because Turner has elected to stand on her complaint. See Frederico v. Home
Depot, 507 F.3d 188, 192-93 (3d Cir. 2007) (exercising jurisdiction over without-
prejudice dismissal when plaintiff failed to respond to motion to dismiss to “address the
pleading deficiencies,” and, after the District Court dismissed her complaint, did not seek
to amend, but filed a notice of appeal arguing that the “factual allegations contained in
her complaint [were] sufficient”).
                                              3
Fourteenth Amendment requires that a non-resident defendant have certain minimum

contacts with a forum state—contacts that would provide the defendant “fair warning”

that he might be sued there—before a federal court in that forum can constitutionally

exercise personal jurisdiction over that defendant. Kehm Oil Co. v. Texaco, Inc., 537

F.3d 290, 299–300 (3d Cir. 2008) (quoting Burger King Corp. v. Rudzewicz, 471 U.S.

462, 472 (1985)).

       Where, as here, a defendant challenges a court’s exercise of personal jurisdiction

in a Rule 12(b)(2) motion, the plaintiff bears the burden of establishing personal

jurisdiction by a preponderance of the evidence and must do so by “establishing with

reasonable particularity sufficient contacts between the defendant and the forum state.”

Mellon Bank (East) PSFS, Nat’l Ass’n v. Farino, 960 F.2d 1217, 1223 (3d Cir. 1992)

(internal quotations marks and citations omitted).

       The District Court properly concluded that Turner failed to set forth sufficient

facts to establish personal jurisdiction—either general or specific. As to general

jurisdiction—which “exists when a defendant has maintained systematic and continuous

contacts with the forum state,” Marten v. Godwin, 499 F.3d 290, 296 (3d Cir. 2007)—

Turner failed to plead facts establishing that Defendants had any contacts with

Pennsylvania, let alone systematic and continuous ones. Turner’s complaint is similarly

deficient as to specific jurisdiction, which requires, among other things, that a defendant

“purposefully direct[] [her] activities at the forum.” O’Connor v. Sandy Lane Hotel Co.,

Ltd., 496 F.3d 312, 317 (3d Cir. 2007) (internal quotation marks and citation omitted).
                                             4
The alleged misconduct—Turner’s improper termination—occurred in Maryland, and

Turner has pleaded no other facts indicating that Defendants directed any activities at

Pennsylvania.

       Accordingly, we grant Appellees’ motion for summary action and will summarily

affirm the judgment of the District Court.




                                             5